     Case: 18-3474                  Document: 00713425488        Filed: 05/24/2019        Pages: 1   (1 of 3)



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                            Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                  Phone: (312) 435-5850
             Chicago, Illinois 60604                                        www.ca7.uscourts.gov




 May 24, 2019



By the Court:


                                         MATTHEW SCHOENECKER,
                                         Plaintiff - Appellee

 No. 18-3474                             v.

                                         JOHN KOOPMAN,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 2:18-cv-00555-LA
 Eastern District of Wisconsin
 District Judge Lynn Adelman


Upon consideration of the AGREED MOTION FOR VOLUNTARY DISMISSAL, filed on
May 24, 2019, by counsel for the appellant,

IT IS ORDERED that this case is DISMISSED, pursuant to Federal Rule of Appellate
Procedure 42(b).

 form name: c7_FinalOrderWMandate(form ID: 137)




                Case 2:18-cv-00555-LA Filed 05/28/19 Page 1 of 3 Document 59
      Case: 18-3474                 Document: 00713425489                  Filed: 05/24/2019         Pages: 2   (2 of 3)



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                       Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                             Phone: (312) 435-5850
             Chicago, Illinois 60604                                                   www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 May 24, 2019


To:            Stephen C. Dries
               UNITED STATES DISTRICT COURT
               Eastern District of Wisconsin
               Milwaukee , WI 53202-0000



                                         MATTHEW SCHOENECKER,
                                         Plaintiff - Appellee

 No. 18-3474                             v.

                                         JOHN KOOPMAN,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 2:18-cv-00555-LA
 Eastern District of Wisconsin
 District Judge Lynn Adelman
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  TYPE OF DISMISSAL:                                             F.R.A.P. 42(b)



  STATUS OF THE RECORD:                                          no record to be returned




                Case 2:18-cv-00555-LA Filed 05/28/19 Page 2 of 3 Document 59
   Case: 18-3474          Document: 00713425489                  Filed: 05/24/2019         Pages: 2     (3 of 3)



NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:

    05/28/19                                                s/Jelena Vekic
 _________________________                            ____________________________________




 form name: c7_Mandate(form ID: 135)




           Case 2:18-cv-00555-LA Filed 05/28/19 Page 3 of 3 Document 59
